—In an action to recover damages for personal injuries, etc., the defendants Collins Tree Service, Inc., and Sav-A-Tree, Inc., appeal, as limited by their brief, from so much of (1) an order of the Supreme Court, Westchester County (Fredman, J.), entered January 28, 2000, as granted the plaintiffs’ motion to appoint a guardian ad litem for the plaintiff John Klaas, and (2) an order of the same court, entered February 28, 2000, as denied that branch of their motion which was for leave to correct the pleadings pursuant to CPLR 3024.
Ordered that the appeal from the order entered January 28, 2000, is dismissed, as the appellants are not aggrieved by the portion of the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order entered February 28, 2000, is affirmed insofar as appealed from; arid it is further,
Ordered that the plaintiffs are awarded one bill of costs.
The Supreme Court properly denied that branch of the appellants’ motion which was for leave to correct the pleadings, as the complaint is not vague or ambiguous (see, CPLR 3024 [a]). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.